 Case: 3:20-cv-00055-WHR-MJN Doc #: 8 Filed: 09/03/20 Page: 1 of 2 PAGEID #: 34




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


 ZURI JERDON,                            :
               Plaintiff,
                                              Case No. 3:20-cv-55
        v.                               :
                                              JUDGE WALTER H. RICE
 IVELISE DAVILA, et al.,
               Defendants.               :




        DECISION AND ENTRY ADOPTING UNITED STATES MAGISTRATE
        JUDGE’S REPORT AND RECOMMENDATIONS (DOC. #7);
        DISMISSING CASE WITHOUT PREJUDICE TO REFILING IN A
        COURT OF COMPETENT JURISDICTION; NO SERVICE OF PROCESS
        TO ISSUE; JUDGMENT TO ENTER IN FAVOR OF DEFENDANTS
        AND AGAINST PLAINTIFF; TERMINATION ENTRY




       Based on the reasoning and citations of authority set forth by United States

Magistrate Judge Michael J. Newman in his Report and Recommendations, Doc.

#7, as well as upon a thorough de novo review of this Court’s file and the

applicable law, the Court ADOPTS said judicial filing. Although Plaintiff was

notified of his right to file Objections to the Report and Recommendations, and of

the consequences of failing to do so, no Objections have been filed within the time

allotted.

       Because this Court lacks jurisdiction over Plaintiff’s claims, the Complaint is

DISMISSED WITHOUT PREJUDICE to refiling in a Court of competent jurisdiction.

No service of process shall be issued.
 Case: 3:20-cv-00055-WHR-MJN Doc #: 8 Filed: 09/03/20 Page: 2 of 2 PAGEID #: 35




      Judgment shall be entered in favor of Defendants and against Plaintiff.

      The captioned case is hereby ordered terminated upon the docket records of

the United States District Court for the Southern District of Ohio, Western Division,

at Dayton.




                                                                     (tp - per Judge Rice authorization after
Date: September 1, 2020                                              his review)

                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE




                                          2
